Citation Nr: 0403117	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  01-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a respiratory 
disorder claimed as chronic bronchitis.

2.  Entitlement to an evaluation in excess of 50 percent 
disabling for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.  This case comes before the Board of Veterans' 
Appeals (Board) from rating decisions from the Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in June 2003.  


FINDINGS OF FACT

1.  In January 1991, the RO denied the veteran's claim for 
service connection for chronic bronchitis.  The veteran was 
notified of his procedural and appellate rights in a January 
1991 letter; however, he did not submit a notice of 
disagreement within one year of this decision.

2.  New evidence received since the RO's January 1991 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran's PTSD has been manifested primarily by 
anxiousness, nightmares, anger and irritability, sleep 
disturbance, depression, social isolation,  and Global 
Assessment of Functioning (GAF) scores ranging from 45 to 49.

4.  The veteran has a 12th grade education; has sporadic past 
work experience; and last worked on a full time basis in the 
late 1980's.

5.  The veteran's service-connected PTSD disability is of 
such severity as to preclude all forms of substantially 
gainful employment.

CONCLUSIONS OF LAW

1.  The RO's January 1991 decision, which denied a claim for 
service connection for chronic bronchitis is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).

2.  New and material evidence has been received since the 
RO's January 1991 decision, and the claim for a respiratory 
disorder, claimed as chronic bronchitis is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  The criteria for a 70 percent evaluation for PTSD have 
been met, but no more.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 
38 C.F.R. § 4.130; Diagnostic Code 9411 (2003).

4.  With resolution of reasonable doubt in favor of the 
veteran, the criteria for a total disability rating based on 
individual unemployability due to service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a). However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

In January 1991, the RO denied the veteran's claim of 
entitlement to service connection for bronchitis.  The 
veteran was notified of this decision and of his procedural 
and appellate rights by a January 1991 letter.  The veteran 
did not file a notice of disagreement to this decision within 
one year of receipt of the decision notification.  As such, 
the January 1991 determination was final. 38 U.S.C.A. § 
7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

The evidence of record at the time of the RO's January 1991 
decision included the veteran's service medical records, 
private and VA medical records, and the veteran's statements.  
The veteran's service medical records showed treatment for 
cold symptoms, chest congestion, and cough, diagnosed as an 
upper respiratory infection.  His November 1971 separation 
examination report indicated that his lungs were clinically 
evaluated as normal, although his report of medical history 
cited a history of chronic or frequent colds.  Private and VA 
examination and medical reports dated from the 1970's to1991 
reflect treatment for colds and upper respiratory infections 
with multiple diagnoses of chronic recurrent bronchitis and 
pharyngitis.  In the January 1991 decision, the RO denied the 
veteran's claim on the basis that there was no evidence of a 
diagnosis of bronchitis in the service and no current 
diagnosis of bronchitis.

In September 1996 the RO denied a claim for entitlement to 
service connection for bronchitis based on exposure to Agent 
Orange, with notice of the decision sent the same month.  The 
veteran did not appeal this decision.  As the current issue 
is not is premised on this legal theory, the September 1996 
decision is not a prior final decision governing this matter.   
Additionally, in a May 1997 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim for 
entitlement to service connection for bronchitis.  However, 
the Board notes that the notification accompanying this 
rating decision was undated.  This decision therefore never 
became final.  See 38 C.F.R. § 20.302.  

Evidence received since the RO's January 1991 decision 
includes private and VA medical records and the veteran's 
statements and testimony.  Private medical records in the 
1970's and 80's show that the veteran received treatment for 
colds and upper respiratory infections as well as chronic 
bronchitis in 1982.  VA medical records reveal recurrent 
treatment and diagnoses of chronic bronchitis from April 1991 
to March 1999.  VA examination reports in 1993 and 2002 note 
that the veteran's medical history included chronic 
bronchitis.

In statements and testimony, the veteran contends that he was 
exposed to harsh and wet weather conditions while serving in 
a combat zone in Vietnam for 19 months, and that caused him 
to develop bronchitis.  

Following review of the claims file subsequent to January 
1991, the Board observes there are several diagnoses of 
bronchitis.  Prior to this, there was no medical evidence of 
a diagnosis or treatment for chronic bronchitis.  The Board 
finds that this evidence bears directly and substantially 
upon the specific matter under consideration. This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened. 

II.  Increased evaluation for PTSD

The veteran contends that he is entitled to a higher 
evaluation for his PTSD as his symptoms cause problems 
getting along with others, nightmares, and anger problems.  
He asserts essentially that he has had several episodes of 
hospitalizations and is unemployable due to PTSD symptoms 
causing problems with interpersonal relationships.  He 
indicated that he last worked full time in 1986.  The veteran 
testified that he had recent counseling at the VA following 
anxiety attacks.  He also discussed numerous medical records 
that he and the VA had not been able to obtain.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003). Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2003).  .  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

The RO granted service connection for PTSD in October 1993 
and assigned a 10 percent evaluation.  The evaluation was 
increased to 30 percent by a January 1996 Board decision and 
to 50 percent by a May 2000 RO rating decision.  

The veteran's employment history show sporadic employment 
after 1987, and total unemployment from 1989.  

Records submitted in conjunction with his claim include 
hospital records documenting inpatient PTSD treatment from 
March 5, 2001 to April 8, 2001.  On entrance examination in 
March 2001, he had complaints of exacerbation of PTSD 
symptoms with frequent nightmares, increased irritability and 
depression.  His GAF on entrance was 45.  He underwent an 
intensive course of treatment including individual and group 
therapies during his inpatient hospitalization.  At the time 
of his discharge, he was alert and well oriented, with 
appropriate affect.  His speech was logical and goal directed 
and no psychotic features were noted.  The examiner noted 
that the veteran continued to have limitations from sleep 
disturbances secondary to nightmares and reexperiencing 
symptoms that made it difficult to function in a normal 
social or work environment.  Follow up was indicated.  His 
final progress note revealed a diagnosis of chronic PTSD with 
a GAF score of 48.  

The July 2001 VA examination report revealed complaints of 
continued problems sleeping, irritability with short temper, 
which he attributed to it being the anniversary time of when 
he was sent to Vietnam.  He complained of a poor appetite, 
although he usually gained weight in the summer.  He 
described himself as depressed and moody.   He did not work , 
and spent his time visiting friends, fishing, hunting or 
watching television.  On mental status examination, he was 
casually dressed and properly groomed, he exhibited no 
unusual behaviors and his speech was normal.  His mood was 
somewhat bland with shallow affect.  He showed no evidence of 
hallucinations or delusions.  He was in the average range of 
intelligence.  Orientation times three was normal and memory 
was relatively intact.  The diagnosis was PTSD and his GAF 
score was 45, with the highest score in the past year of 45.  
The examiner observed that the veteran had recently been 
hospitalized recently and had a history of five such 
hospitalizations in the past six years.  His overall pattern 
in recent years had been to relapse in depressive states with 
agitation, and fighting.  He was noted to have spent 117 days 
in jail between 1998 and 1999.  

VA treatment records through the end of 2001 reflect 
continued outpatient treatment, including individual and 
group therapy for PTSD symptoms.  His GAF score was 48 in a 
July 2001 social worker note.  A September 2001 follow up 
revealed complaints of increased sleepless nights in the past 
3 to 4 weeks.  

The veteran was again hospitalized for PTSD from March 20, 
2002 to May 3, 2002.  On discharge in May 2002, the veteran 
was diagnosed with PTSD with a GAF score of 45, highest score 
in the past year of 45.  The discharge report noted that the 
veteran has had difficulty with impulse control and had 
isolated himself since he returned from Vietnam.  He has had 
episodes of domestic violence in the past and has not been 
employed for many years.  At the time of discharge, he was 
considered socially and occupationally impaired due to PTSD 
symptoms and poor impulse control.  The treating physician 
recommended that he be considered 100 percent disabled on a 
temporary basis until he could resume prehospitalization 
adaptation.

The July 2002 VA examination report reflects that an attempt 
to obtain a history from the veteran revealed him to talk in 
a "rambling" fashion, haphazardly discussing his complaints 
about his symptoms, that included isolation, disliking 
people, nightmares and depression.  He was not responsive to 
questions put to him about his symptoms.  His main symptoms 
were depression and a tendency to isolate himself.  He 
reported that he lived with his 92-year-old father, but did 
not speak much to him.  He had a history of 3 marriages 
ending in divorce.  The veteran described not being able to 
sleep at night and performed nightly rituals, such as 
checking doors and kept a pistol at his bedside.  He felt he 
could not work due to his temper.  He said he had been in 
jail five times since the service.  His latest jail sentence 
was in 1999 following a dispute with a girlfriend.  Mental 
status examination revealed the veteran to be dressed in a 
green shirt and trousers and wearing an Army cap.  He was 
cooperative and attentive and was quite friendly.  He 
exhibited no hostility, evasiveness or guarding.  He showed 
no unusual behavior or psychomotor activity.  His mood was 
alexithymic and anhedonic.  His affect was broad and he 
smiled and laughed appropriately.  His stream of mental 
activity was normal.  There was no evidence for the presence 
of a thought disorder.  His memory was intact and orientation 
times three was normal.  His intelligence was believed to be 
low average.  His insight was poorly developed and judgment 
was equivocal.  The diagnosis was PTSD with GAF of 47 and 
highest in the past year was 49.  The examiner noted that 
despite several attempts to direct the veteran into 
discussing his current symptoms, he focused on his need to be 
isolative and furnished little information.  The examiner 
opined that he is socially and emotionally isolated and not a 
good candidate for employment, given his poor past 
performance in a workplace and his tendency to explode when 
slighted or challenged.  His recent GAFs had been in the 
40's, which were down from previous examinations.    

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2003).  
These criteria contemplate that a 50 percent evaluation is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsess ional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2003).  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2003).  GAF scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsess ional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

Upon review of the evidence, the Board finds that the 
veteran's PTSD symptoms result in deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as impaired impulse control 
(such as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  VA medical records 
reveal continuing treatment for PTSD with a one-month 
hospitalization in 2001 and another one and a half month 
hospitalization in 2002, during which his GAF score was 45.  
A review of the most recent VA examination of July 2002 
reveals that the examiner opined the veteran's symptoms to be 
productive of social and occupational impairment.  Repeatedly 
the veteran's medical records document depression, 
irritability, social isolation, legal and interpersonal 
problems caused by PTSD.  Given this evidence, the Board 
finds that the degree of social and occupational impairment 
caused by the veteran's PTSD symptoms clearly meets the 
criteria for a 70 percent rating.  

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating.  The evidence 
of record, reported above, does not show gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for name of 
close relatives, own occupation, or own name.  The clinical 
records and the VA examination primarily show that he was 
alert and oriented, with organized or cogent thought process.  
He did not display grossly inappropriate behavior.  He has 
expressed desire to harm someone, but has never done so.  The 
medical evidence of record also indicates that he has 
adequate memory, without memory loss for close relatives, own 
occupation, or own name.  There is no indication in the 
medical evidence of record that he was unable to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  Therefore, the Board concludes that the 
veteran's PTSD does not meet the criteria for a 100 percent 
schedular evaluation.  Diagnostic Code 9411.  38 C.F.R. § 4.7 
(2003).  

Individual unemployability

Although a claim of entitlement to a total disability rating 
on the basis of individual unemployability due to service 
connected disabilities (TDIU) has not been formally raised by 
the veteran, the Board has determined that such a claim may 
be inferred from the record in this case.  In Roberson v. 
Principi, 251 F.3d 1378 (2001) the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) discussed 
what is required to establish an informal claim for TDIU.  In 
substance, the Federal Circuit held that, where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must then consider whether the 
veteran is entitled to TDIU.  Accordingly based on the facts 
of this case, the Board finds that a claim of entitlement to 
TDIU can reasonably be inferred.  Therefore, the Board has 
jurisdiction over this issue.  Although issue has not been 
adjudicated by the RO, it is not prejudicial to the veteran 
if the Board adjudicates a TDIU claim, in light of the 
favorable outcome of this matter.

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2003).  A total disability rating 
may also be assigned on an extraschedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

Service connection is in effect for PTSD, rated 70 percent 
disabling.  Thus, the veteran meets the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  However, the 
evidence must still show that the veteran is unable to pursue 
a substantially gainful occupation due to the service-
connected disability.  Thus, the issue is whether the 
veteran's PTSD prevents him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected PTSD.  The 
record shows that he has a 12th grade education.  The veteran 
reported that he last worked full time in 1986.  Evidence of 
record reflected occupational experience of steady employment 
until approximately 1987, with total unemployment around 
1989.  

Given the repeated hospitalizations between March and April 
2001 and March through May 2002, the VA examination findings 
that he was unable to work, the medical evidence that 
continues to indicate that he is unemployable, his 
explanation that he had in fact not worked since the late 
1980's, and the severity of the veteran's service-connected 
PTSD, the Board resolves reasonable doubt in the veteran's 
favor on this issue.  The Board concludes that the 
preponderance of the evidence supports the claim for a total 
disability rating based on individual unemployability due to 
service-connected PTSD.  Accordingly, entitlement to a total 
disability evaluation based on individual unemployability is 
granted.

VCAA

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of these issues which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.  Regarding the reopened issue of entitlement to 
service connection for bronchitis, any deficiencies under the 
VCAA will be addressed by the Remand.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a respiratory 
disorder claimed as chronic bronchitis is reopened and to 
this extent only, granted.  

Entitlement to a schedular evaluation of 70 percent, but no 
more, for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  


REMAND

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for a respiratory disorder 
claimed as chronic bronchitis.  

To date, the Board notes that there has not been an 
examination to ascertain whether the veteran's current 
bronchitis disorder is related to any respiratory problems 
treated in service or is related to conditions the veteran 
was subjected to while serving in combat.  Under the 
provisions of VCAA, VA has a duty to assist the veteran in 
the development of his claim, including an examination if 
deemed necessary. 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 
3.159(b).  

Accordingly, the case is hereby REMANDED to the VBA AMC for 
the following:

1.  1.  The VBA AMC must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should schedule the 
veteran with the appropriate VA medical 
facility for a VA examination to 
determine the nature and etiology of his 
respiratory disability, claimed as 
chronic bronchitis.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to rendering 
a medical opinion.  
Following review of the claims file, the 
examiner should provide an opinion as to 
whether it was as likely as not that this 
disability is related to the respiratory 
disorders shown to have been treated in 
service or whether it is was as likely as 
not that this disability is related to 
any incident that took place during 
service, to include exposure to certain 
environmental conditions described by the 
veteran as taking place during combat.  
In providing the opinion, the examiner 
should review the veteran's claim folder 
and provide a basis for the conclusion.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.   
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



